Citation Nr: 0903695	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-39 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability to include recurrent left lumbar myositis, 
degenerative disc disease, and arthritis and if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Williams, Law Clerk




INTRODUCTION

The veteran served on active duty from October 1967 to June 
1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied service connection for left lumbar 
myositis.  

By history, it is noted that in June 1969 the Chicago RO 
denied the veteran's claim of entitlement to service 
connection for a back injury.  The veteran did not appeal the 
determination; thus, it became final.  In November 2005, the 
Detroit RO received a request to transfer the veteran's file 
to the Detroit RO and an informal claim to reopen the matter.  
Accordingly, his claims file was transferred to Detroit, 
Michigan.  Although the Detroit RO reopened the claim in the 
June 2006 rating decision, the Board is required to consider 
whether new and material evidence had been presented, and 
then if so, the merits of the claim can be considered.  
Irrespective of the RO's actions, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  The issue is as phrased on the title page of the 
decision.

After certification of the appeal to the Board, the veteran 
submitted additional evidence.  Such evidence was accompanied 
by a waiver of Agency of Original Jurisdiction (AOJ) 
consideration.


FINDINGS OF FACT

1.  Service connection for the veteran's back disability was 
denied by the RO in a June 1969 rating decision.  The veteran 
did not appeal the decision.  The veteran filed a new claim 
in November 2005.

2.  Evidence received since the June 1969 rating decision is 
new and relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for a back disability.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's current 
back disability is related to any incident or event in 
military service or was manifested to a compensable degree 
within one year after separation from service. 


CONCLUSIONS OF LAW

1.  Evidence added to the record since the final June 1969 
rating decision is new and material; thus, the claim of 
entitlement to service connection for a back disability to 
include recurrent left lumbar myositis, degenerative disc 
disease, and arthritis is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2008).

2.  A back disability to include recurrent left lumbar 
myositis, degenerative disc disease, and arthritis, was not 
incurred or aggravated by the veteran's active duty service, 
nor may be presumed to have been incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Legal Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In an June 1969 rating decision, the RO denied the claim for 
entitlement to service connection for a back injury on the 
basis that a back disability was not found on the last 
examination at the time of discharge.  The veteran was 
notified of this decision in July 1969.  The veteran did not 
appeal this decision.  Thus, the rating decision became 
final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In order to reopen this claim, new and material evidence must 
be submitted. 38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.

In November 2005, the veteran filed an application to reopen 
the claim for service connection for a back disability. The 
evidence submitted since the June 1969 rating decision 
includes VA and private treatment records and examination 
reports dated from 1992.

The VA and private treatment records and examination reports 
are new because this evidence has not been previously 
submitted to agency decisionmakers, and they are neither 
cumulative nor redundant.  This evidence is material because 
it relates to an unestablished fact necessary to substantiate 
the claim.  The evidence establishes that the veteran has 
some current diagnosis of a back disability, a diagnosis not 
shown by the evidence previously of record.  This evidence is 
material because it establishes a possible relationship 
between the current disability and service. The private 
reports raise a reasonable possibility of substantiating the 
claim because this evidence establishes a possible nexus to 
service.  A claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  Thus, this evidence is new and material.

In conclusion, the Board finds that the evidence received 
since the June 1969 rating decision is new and material, and 
the claim for service connection for a back disability is 
reopened. 







Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  Alternatively, service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 
38 C.F.R. § 3.307) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) has stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of a current back 
disability. 

A September 2002 private medical record notes that the 
veteran complained of back pain and had a past medical 
history of an old back injury.  Examination of the spine 
elicited no tenderness, no deformations and a full range of 
motion.  Subsequent imaging studies in February 2003 and 
April 2003 note mild stenosis, disc herniation with facet 
arthritis and mild biforaminal encroachment, and disc 
bulging.  According to a March 2006 private physician report 
by Dr. O., the veteran was noted to have degenerative changes 
in his lumbar spine.  According to another March 2006 private 
physician report by Dr. C., the veteran was determined to 
have "developed a significant amount of arthritis in his 
back" and is also treated for disc disease in his back.  

In June 2006, a VA examination was conducted to determine the 
nature and etiology of the veteran's back disability.  X-rays 
revealed mild degenerative changes of the lumbosacral spine 
and minimal scoliosis and minimal degenerative changes of the 
thoracic spine.  The VA examiner noted a diagnosis of minimal 
degenerative changes of the thoracic and lumbar spine.  The 
Board also notes evidence of treatment for left sacroiliitis 
in 2007 and 2008.

With respect to Hickson element (2), service treatment 
records reflect complaints and treatment for a hip injury and 
a back injury.  In early October 1968, service treatment 
records note that a metal plate fell on the veteran and the 
veteran was admitted to the hospital for a contusion of the 
left hip.  Hospital records indicate there was no acute 
fracture.  The veteran was discharged 7 days later after rest 
and physical therapy, and found to be asymptomatic.  Late in 
October 1968, the veteran complained of back pain and was 
diagnosed with lumbosacral muscle strain.  The examiner noted 
that the muscle strain is possibly not associated with the 
recent trauma because symptoms predate trauma to the left 
hip, although exacerbated.  The veteran was also treated for 
back pain in November 1968, January 1969, and February 1969.  
A January 1969 service treatment record noted that the 
veteran had a back problem for 2 to 3 years.  Upon discharge 
from service, the physician noted a history of low back pain 
since a heavy weight fell on the veteran's back in October 
1968; however, clinical evaluation of the veteran's spine was 
normal and the veteran denied having recurrent back pain on 
his June 1969 report of medical history.

The Board notes that service treatment records do not show 
that the veteran's back injury in service resulted in a 
chronic disability.  As previously noted, although the 
veteran received treatment for his hip and back in 1968 and 
1969, clinical evaluations thereafter were normal, and no 
adverse findings pertaining to his back were noted.  The 
record also does not show that the veteran's back disability 
manifested to a compensable degree within a year of service 
as x-ray evidence of arthritis is not noted until February 
2003.

With reference to Hickson element (3), for the veteran to be 
successful in this claim, the evidence must show either that 
it is at least as likely as not that the current back 
disability is related to a disease or injury that occurred in 
service.  If the preponderance of the evidence shows 
otherwise, the veteran's claim must be denied.  

The question then is whether the evidence is at least in 
equipoise as to whether the veteran's current back disability 
is related to service. 

The record contains several medical opinions which address 
whether the veteran's current back disability was incurred in 
service.  It is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same and, in so 
doing; the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
mindful that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

In evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data and the 
medical conclusion that the physician reaches.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves-
Rodriguez v. Peake, No. 06-0312 (U.S. Vet. App. December 1, 
2008).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See 
Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds the private medical statements, as well as 
the June 2006 VA examiner's opinion, to be competent medical 
evidence; but considers the June 2006 VA examiner's opinion 
more probative.  The private medical statements are of little 
probative value as they were rendered without a supporting 
rationale.  Service connection may not be based on resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228 (1992); Obert v. Brown, 
5 Vet. App. 30 (1993).  The Court has reasoned that "a 
medical examination report must contain not only clear 
conclusion with supporting data, but also a reasoned medical 
explanation connecting the two."  See Nieves-Rodriguez v. 
Peake, No. 06-0312 (U.S. Vet. App. December 1, 2008); citing 
Stefl v. Nicholson, 21 Vet App. 120, 124 (2007) ("[A] 
medical opinion...must support its conclusion with an analysis 
that that Board can consider and weigh against contrary 
opinions.").  

The Board notes that the VA medical opinion was rendered 
after the examiner reviewed the veteran's claims file, 
including service treatment records regarding the in-service 
injury and the March 2006 private medical statements.  The 
examiner also noted the veteran's current complaints of 
painful lower back mainly on the left side.  Physical 
examination of the veteran revealed complete loss of lumbar 
lordosis and good muscle tone without any spasm.  The 
examiner concluded that the veteran's current physical 
complaints were less likely as not caused by or a result of 
the veteran's in-service back injury, and provided a complete 
rationale for his opinion.  He reasoned that there is a lack 
of a localized change consistent with traumatic injury and 
because of the time lapse since the 1968 injury, current 
manifestations of a back condition are inconsistent with the 
veteran's in-service back injury.  

In a March 2006 report, Dr. A. notes he reviewed the 
veteran's service medical records but there is no indication 
that he physically examined the veteran's back.  He states 
that he discussed the veteran's back problem with him before 
concluding that the veteran's back disability is related to 
the incident in Vietnam.  As it is unclear whether the 
physician actually examined the veteran's back, this opinion 
is afforded little or no probative weight.  See Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical 
opinions that did not indicate whether the physicians 
actually examined the veteran, did not provide the extent of 
any examination, and did not provide any supporting clinical 
data).

In March 2006, Dr. C. notes that the in-service injury could 
have played a significant role in the veteran's current back 
problems.  Dr. C.'s recitation of the veteran's history is 
not accurate and gives no indication he reviewed the service 
treatment records because he states that the veteran was 
injured by a 950 pound object, which is not indicated by the 
record.  In another March 2006 opinion, Dr. O. notes "it is 
conceivably possible" that the degenerative changes in the 
veteran's back relate back to his in-service injury.  
Although Dr. O. mentions that he was told that the veteran 
suffered a low back injury while serving in Vietnam in 1969, 
it does not appear that Dr. O. looked at the service 
treatment records to know the extent of the in-service 
injury.  Dr. C.' s December 2006 report merely notes a 
diagnosis of arthritis in the spine, but does not relate the 
current condition to service.  Dr. C.' s November 2008 
opinion gives no supporting rationale for his opinion that 
the veteran's current injury is an aggravation of a previous 
injury acquired while in service, but reflects that he 
reviewed the veteran's medical records and refers to the 
veteran's January 1992 emergency room record, which is 
inconclusive.  In the January 1992 report, Dr. D. does not 
actually relate the veteran's acute lumbar strain and 
symptoms to the veteran's period of service.  Dr. D. only 
indicates that the veteran's history is consistent with a 
previous back injury since the Vietnam War.  The Court has 
held that medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Dennis v. 
Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long 
held that merely listing evidence before stating a conclusion 
does not constitute an adequate statement of reasons and 
bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992))).  Therefore, the Board has given little to no 
probative value to these opinions.

According to the Court, "it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion."  Nieves-Rodriguez v. 
Peake, No. 06-0312 (U.S. Vet. App. December 1, 2008).  The VA 
examiner also provided the basis for the medical opinion and 
pointed to the evidence which supported the opinion.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Thus, the Board finds that the VA opinion is highly probative 
and there is no probative evidence of record to balance the 
June 2006 VA medical opinion, and the objective evidence is 
consistent with the VA examiner's opinion.  In short, the 
probative medical evidence of record establishes that the 
veteran's current back pain complaints are not related to his 
in-service back injury.

In addition, even though the veteran asserts that the 2006 VA 
examination report is inadequate because the examiner 
provided poor service, the Board finds that the record is 
adequate to render an equitable decision in this case.  
Review of the examination report reveals that the examiner 
rendered an objective opinion after reviewing the veteran's 
claims file, medical history, and examining him.  The report 
is therefore of great probative value.  Opinions offered by 
examiners based on a review of all the evidence on file is 
considered to be an important factor in reaching an informed 
opinion.  Owens v. Brown, 7 Vet. App. 429 (1995).  Service 
connection for the veteran's back disability is not warranted 
as evidence shows a back injury in service which resolved; a 
normal back evaluation upon separation; a back injury 
attributed to acute onset in 1992 and 2003; and probative 
medical evidence establishes that the current back disability 
is not related to the in-service injury.

Although the veteran is competent to allege that he had a 
back disability in service, his assertions attributing his 
current disorder to events in service are not competent.  The 
veteran, as a lay person, is competent to testify as to his 
symptoms; however, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

As previously noted, under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when 
there is (1) evidence that a condition was "noted" during 
service; (2) evidence showing postservice continuity of 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 
488, 495-98; 38 C.F.R. § 3.303(b).  

Regarding the veteran's continuity of symptomatology 
complaints, the Board acknowledges that the veteran has 
contended, in essence, that his back disability has existed 
since his military service.  The Board has considered these 
statements.  Even if the Board concedes that the veteran had 
continuity of symptoms of back pain since service, the 
veteran's claim still fails based upon the lack of a 
probative medical nexus associating the continuity of 
symptoms to the current back disability.  The provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to 
service.  For service connection to be established by 
continuity of symptomatology there must be medical evidence 
that relates a current condition to that symptomatology.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (2006); Savage, supra.  
As discussed above, the probative evidence of record 
establishes that the current back disability is not related 
to the injury or trauma in service, and is not related to the 
in-service symptoms.  

The absence of evidence in support of an alleged fact clearly 
is an evidentiary circumstance that weighs against the 
existence of the alleged fact.  Forshey v. Principi, 284 F.3d 
1335, 1363 (Fed. Cir. 2002) (negative evidence to mean that 
"which tends to disprove the existence of an alleged fact").  
Moreover, "evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service."  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  For these reasons, the Board finds 
that service connection for a back disability is not 
warranted on the basis of continuity of symptomatology.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a back disability to include 
recurrent left lumbar myositis, degenerative disc disease, 
and arthritis, and there is no doubt to be resolved.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In this case, with regard to the claim to reopen, the Board 
notes that the veteran's claim has been reopened; thus, he 
has not been prejudiced in this regard.

The RO provided a VCAA notice letter to the veteran in 
January 2006, before the original adjudication of the claim.  
The letter notified the veteran of what information and 
evidence must be submitted to substantiate claim for service 
connection, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO. The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in March 2006.  The Board 
concludes that the veteran has been afforded appropriate 
notice under the VCAA. 

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  A VA 
examination was performed in June 2006 in order to obtain 
medical evidence as to the nature and etiology of the claimed 
disability.  VA treatment records from January 2006 were 
obtained and associated with the claims folder.  Private 
medical reports and imaging studies were obtained and 
associated with the claims file.  Social Security 
Administration Disability Records were obtained and 
associated with the claims file.  There is no identified 
relevant evidence that has not been accounted for.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

New and material evidence having been received; the claim for 
service connection for a back disability to include recurrent 
left lumbar myositis, degenerative disc disease, and 
arthritis is reopened.

Entitlement to service connection for a back disability to 
include recurrent left lumbar myositis, degenerative disc 
disease, and arthritis is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


